‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page1of27 PagelD 258

Stacey L. Hail, MD, FACMT
4501 Belfort Avenue
Dallas, Texas 75205
(214) 354-8790
stacemd99@aol.com

Education

Fellowship, University of Texas Southwestern, Medical Toxicology
Dallas, Texas
July 2002-June 2004
Residency, University of Texas Southwestern, Emergency Medicine
Dallas, Texas
July 2000-June 2002
Internship, University of Texas Southwestern, Emergency Medicine
Dallas, Texas
July 1999-June 2000
M.D., Medical College of Georgia
Augusta, Georgia
August 1995-May 1999
B.S. Chemistry, Southern Methodist University
Dallas, Texas
August 1991-May 1995

Professional Work Experience

Associate Professor, Emergency Medicine and Medical Toxicology
Department of Emergency Medicine

University of Texas Southwestern Medical Center at Dallas

July 2002 — present

Emergency Medicine Physician, Medical Center of Mesquite, Mesquite, Texas,
2002

Emergency Medicine Physician, Doctor’s Hospital, Dallas, Texas, 2003

Professional Certifications

Board Certified by American Board of Emergency Medicine, 2003, 2013
Board Certified by American Board of Medical Toxicology, 2004, 2014
* Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 2of27 PagelD 259

Licensure

Texas State Medical License, since 2001

Texas Controlled Substance Registration, since 2001

Drug Enforcement Administration Registration, since 2001
Concealed Handgun License, since 2008

Honors/Awards

Fellowship status, American College of Medical Toxicology, 2016

Runner up, Clinical Pathologic Case Conference, Society for Academic
Emergency Medicine, Phoenix, Arizona, June 2, 2010

Magna Cum Laude, 1995

Phi Beta Kappa, 1995

Undergraduate Award in Analytical Chemistry, 1994

Mortar Board Senior National Honor Society, 1994

Phi Lambda Upsilon, Chemistry National Honor Society, 1994

National Collegiate Natural Sciences Award, 1994

Who’s Who Among Students in American Universities and Colleges, 1994
Golden Key National Honor Society, 1993

Charles B. Peterson Premedical Scholarship for Chemistry Majors, 1993, 1994
All-American Scholar, 1993, 1994

Southern Methodist University Scholar, 1991-1995

Lazenby Chemistry Scholarship, 1991-1995

Alpha Epsilon Delta—Premedical Honor Society, 1993-1995

Alpha Lambda Delta—SMU 3.5 Honor Society, 1991-1995

National Dean’s List, 1991, 1992, 1993

Semifinalist, Westinghouse Science Talent Search, 1991

Sigma Xi Research Award, 42" International Science and Engineering Fair, 1991
Sigma Delta Epsilon—Honor for Women in Science, 1991

Grand Prize Winner, Georgia State Science Fair, 1991

Army, Navy, Air Force, Marine Corps Science Awards, 1988-1991

United States Science Camp, representing the State of Georgia, 1991
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 3of27 PagelD 260

Medical Expert Witness

United States of America vs. Michael Pitts; United States Attorney’s Office,
Northern District of Illinois. (Prosecution). Trial testimony, AUSA Christine
O’Neill; Chicago, Illinois, February 19, 2020.

Kootenai County District Attorney’s Office; Grand Jury Testimony regarding
Laurcene Isenberg (Prosecution); Coeur d’ Alene, ID; January 29, 2020.

United States of America vs. Charles Burton Ritchie and Benjamin Galecki.
United States Attorney’s Office, District of Nevada. (Prosecution). Sentencing
hearing testimony, AUSA James Keller; Las Vegas, Nevada, J anuary 10, 2020 and
January 31, 2020.

United States of America vs. Michael Jones. United States Attorney’s Office,
Southern District of New York. (Prosecution). Trial testimony, AUSA Daniel
Wolf; New York, New York, October 17-18, 2019.

United States of America vs. Gas Pipe, Inc. United States Attorney’s Office,
Northern District of Texas. (Prosecution). Sentencing hearing testimony, AUSA
Chad Meacham: Dallas, Texas, August 28, 2019.

United States of America vs. Aaron Michael Shamo. United States Attorney’s
Office, District of Utah. (Prosecution). Trial testimony, AUSA Michael Gadd: Salt
Lake City, Utah, August 21, 2019.

United States of America vs. Christopher Tyler. United States Attorney’s Office,
Southern District of West Virginia. (Prosecution). Sentencing hearing testimony,
AUSA Monica Coleman: Charleston, West Virginia, August 6, 2019.

United States of America vs. Bernard Shelton. United States Attorney’s Office,
Eastern District of Michigan. (Prosecution). Trial testimony, AUSA Michael
Heesters; Detroit, Michigan, July 15, 2019.

United States of America vs. Max Gaffney. United States Attorney’s Office,
Southern District of California. (Prosecution). Trial testimony, AUSA Lawrence
Casper; San Diego, California, June 21, 2019.

GULSTAN E. SILVA, JR., as Personal Representative of the Estate of Sheldon
Paul Haleck; JESSICA Y. HALECK, Individually As Guardian Ad Litem of
DEPARTMENT RECORDS; ORDERJEREMIAH M.V. HALECK; WILLAM E.

2
"Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 4 of 27 PagelD 261

HALECK; and VERDELL B. HALECK, Plaintiffs, Vs. CITY AND COUNTY OF
HONOLULU; DONNA Y.L. LEONG, Individually and in her Official Capacity;
LOUIS M. KEALOHA, Individually and in his Official Capacity; CHRISTOPHER
CHUNG; SAMANTHA CRITCHLOW; STEPHEN KARDASH; CHAD SANO;
REYNWOOD MAKISHI; FRANK POJSL,; and JOHN and/or JANE DOES 1-10,
Defendants. CIVIL NO. 15-00436 HG-KJM; Honolulu, Hawaii (Defense). Trial
testimony, Corporate Counsel Traci Morita; Honolulu, Hawaii, May 30, 2019.

United States of America vs. Dr. Joel Smithers. United States Attorney’s Office,
Western District of Virginia. (Prosecution). Trial testimony, AUSA Cagle Juhan;
Abingdon, Virginia, May 3, 2019.

United States of America vs. Dr. Muhammed Samer Nasher-Alneam. United States
Attorney’s Office, District of West Virginia. (Prosecution) Trial testimony, AUSA
Haley Bunn; Charleston, West Virginia, April 26, 2019.

United States of America vs. James H. Blume, Jr. DO; Mark T. Radcliffe; Joshua
Radcliffe; Michael T. Moran, MD; Sanjay Mehta, DO; Brian Gullett, DO; Vernon
Stanley, MD, Mark Clarkson, DO; William Earley, DO; Paul W. Burke, Jr., MD;
Roswell Tempest Lowry, MD. United States Attorney’s Office, Southern District
of West Virginia. (Prosecution).

LUKE SMITH, Deceased, through his Successor in Interest, [AN SMITH,
individually and as successor in interest for LUKE SMITH, Deceased, Plaintiff, vs.
COUNTY OF SANTA CRUZ, a public entity, SANTA CRUZ COUNTY
SHERIFF JAMES HART, SANTA CRUZ COUNTY SHERIFF’S SERGEANT
JACOB AINSWORTH, DEPUTY CHRIS VIGIL, DEPUTY JEFFREY EISNER,
and DEPUTY EMMA RAMPONI; CITY OF CAPITOLA, a public entity,
CAPITOLA POLICE OFFICER PEDRO ZAMORA; CITY OF WATSONVILLE,
a public entity, WATSONVILLE POLICE OFFICER NOE HERNANDEZ, and
LUKE SMITH, Deceased, through his Successor in Interest, IAN SMITH,
individually and as successor in interest for LUKE SMITH, Deceased, No: 5:17-
cv-05095-LHK. (Defense). Deposition, Oakland, California; February 27, 2019.

United States of America vs. Rodriguez et al. 3:18-cr-00101. United States
Attorney’s Office, Middle District of Tennessee. (Prosecution)

United States of America vs. Sergio Martinez et al. 18-cr-00033-JL. United States
Attorney’s Office, District of New Hampshire. (Prosecution)
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page5of27 PagelD 262

United States v. Anthony Marion and Lauren Martinez, case number 4:17 CR 549
JAR (EDMO). United States Attorney’s Office, Eastern District of Missouri.
(Prosecution)

United States v. Leonus Stevenson Peterson, et al, 3:18-cr-90-JAG. United States
Attorney’s Office, Eastern District of Virginia. (Prosecution)

United States of America vs. Dr. Pamwar Jain. United States Attorney’s Office,
District of New Mexico. Sentencing hearing, Las Cruces, New Mexico; November
20, 2018. (Prosecution)

United States of America vs. Curry. United States Attorney’s Office, Eastern
District of Virginia. (Prosecution)

DEANA JO BRIESCH, INDIVIDUALLY AND AS INDEPDENDENT
ADMINISTRATOR OF THE ESTATE OF TIMOTHY JOHN BRIESCH,
DECEASED, AND AS NEXT FRIEND FOR AUSTIN JORDAN BRIESCH, A
MINOR, AND ALLYSON MEAGON BRIESCH VS. AIR EVAC EMS, INC.
DBA AIR EVAC LIFETEAM AND/OR TEXAS LIFESTAR, LAURA A.
AINSWORTH, RN, JOHN D. PLUSNICK, EMT-P, BRIAN S. PRICE, MD AND
EMERGENCY SERVICES PARTNERS, LP. (Plaintiffs)

Rebecca Potter, Individually and as Next Friend of Austyn Vasquez, a minor, and
Richard Potter, Plaintiffs v. HP Texas] LLC d/b/a HPA TX LLC, OPVHHIV LLC
d/b/a Pathlight Property Management, and SER Texas LLC d/b/a Hyperion Homes
Texas LLC, Defendants. In the District Court of Rockwall County, Texas, 382"¢
Judicial District. (Defense)

United States of America vs. Dr. Shouping Li. FBI Nevada, Las Vegas Division.

United States of America vs. Bryan Byrd. United States Attorney’s Office, District
of Alabama. (Prosecution)

United States of America vs. Cole Gipson. United States Attorney’s Office,
Western District of Missouri. (Prosecution)

United States of America vs. Jawayne Watkins. United States Attorney’s Office,
Western District of New York. (Prosecution)

United States of America vs. Dr. David Morgan. United States Attorney’s Office,
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 6of27 PagelD 263

District of West Virginia. (Prosecution)

Cause No. C2017133; Tina L. Johnson v. Jeffrey Scott Smith, MD; in the 355"
District Court, Hood County, Texas. (Defense)

United States of America vs. Jenny Letson. United States Attorney’s Office,
District of Alabama. (Prosecution)

Richard M. Ogburn vs Rameshwaram, LLC d/b/a Best Western Burleson Inn and
Suites; In the District Court 18" Judicial District, Johnson County, Texas.
Deposition, November 30, 2018. (Defense)

Kootenai County District Attorney’s Office; Grand Jury Testimony regarding
Varsel Jarnagin (Prosecution); Coeur d’Alene, ID; November 7, 2018.

United States of America vs. Holly Kaszuba. United States Attorney’s Office,
Middle District of Pennsylvania. (Prosecution) Trial testimony, AUSA Michelle
Olshefski; Scranton, PA; November 5, 2018.

Hector Alvarado v. Independent Bar Austin, LLC, d/b/a Barbarella; and Elizabeth
Elliot; In the 126" Judicial District, Travis County, Texas. (Defense)

SHELLY D. PARHAM, individually, and VICTOR HINES III, as independent
administrator of, and on behalf of, the ESTATE OF MARCUS JOHNSON,
Plaintiffs, vs. CITY OF BURKBURNETT; DANIEL C. ELBAUM; MATTHEW
C. MCDONALD; and ZACHARY D. LEONARD, Defendants. CIVIL ACTION
NO. 7:17-CV-00036-M. (Defense)

Rosemary Iberra, Individually, and as Representative of the Estate of Jessica
Morales Leija, and as Next Friend to CS, ES, LS, and NS, Minor Children, and
Raul Leija, Individually vs. Toyota Motor Corporation. (Plaintiff)

United States of America vs. Jubentino Soto, et. al. United States Attorney’s
Office, Eastern District of Washington. (Prosecution)

United States of America vs. Corey Bernard Green. United States Attorney’s
Office, Southern District of California. (Prosecution)

United States of America vs. Jonathan Barrett; Joedon Bradley; and Johnny
Williams. United States Attorney’s Office, Middle District of Tennessee.
(Prosecution) Trial testimony, AUSA Amanda Klopf; Nashville, TN; March 21,
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 7of27 PagelD 264

2018.

United States of America vs. Woodyard et. al. United States Attorney’s Office,
District of Kansas. (Prosecution)

State of Texas vs. Christopher Davis. Dallas County District Attorney’s Office;

(Prosecution); Trial Testimony, Assistant District Attorney Leighton D’ Antoni:
Dallas, TX; January 11, 2018

Penny Herzog, Individually and as Representative of the Estate of David Lynn
Herzog, Deceased vs. Jerome Lee Sang, MD, PA, Jerome Lee Sang, MD,
Mathew T. Alexander, MD, South Texas Brain and Spine Institute, PA, Bret Todd,
DO, Christopher Luis Reyes Fernandez, MD, Gulf Shore Anesthesia Christus
Spohn Health System Corporation. (Defense)

Deposition; Burford Ryburn; July 19, 2017

Trial testimony; Sinton, TX; December 11, 2017

Clark County District Attorney’s Office; Grand Jury Testimony regarding Gregory
Brent Dennis (Prosecution); Las Vegas, NV; September 13, 2017.

United States of America vs. James H. Blume Jr., DO; Mark T. Radcliffe; Joshua
Radcliffe; Michael T. Moran, MD; Sanjay Mehta, DO; Brian Gullett, DO; Vernon
Stanley, MD, Mark Clarkson, DO; William Earley, DO; Paul W. Burke, MD:
Roswell Tempest Lowry, MD; Teresa Emerson, LNP. Case No. 5:18-cr-00026.
United States Attorney’s Office, Southern District of West Virginia. (Prosecution)

United States of America vs. Brian Wimsatt. United States Attorney’s Office,
Middle District of Tennessee. (Prosecution)

United States of America vs. Tatiana Johnson; Damien Anderson; and Leon
Anderson. United States Attorney’s Office, Middle District of Tennessee.
(Prosecution)

State of Wisconsin vs. Mark Jensen (Defense)

United States of America vs. Eugene Gosy, MD; United States Attorney’s Office,
Western District of New York (Prosecution)

United States of America vs. Edward Lee Poorman, Case No. 2:17cr00222-DB;
District of Utah (Prosecution)

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA
- Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 8of27 PagelD 265

CASE NO.: 0:15-cv-62116-FAM; CALVIN REID and MAMIE REID, co-
Personal Representatives of the ESTATE OF CALVON ANDRE REID, Plaintiffs,
vs. CITY OF COCONUT CREEK, SGT. DAVID FREEMAN, isteSGT. DARREN
KARP, 'st'OFC. THOMAS EISENRING, and OFC. DANIEL RUSH, Defendant.
(Defense)

Case No. 15-cv-02241-L-WVG THE ESTATE OF FRANCISCO MANUEL CESENA, by and
through its successor-in-interest, JONATHAN JOSE TRINIDAD CESENA; MANUEL
SALVADOR CESENA, TRINIDAD CESENA,; FRANCISCO ARMANDO CESENA by and
through his guardian ad litem CORINA AVILA; JONATHAN JOSE TRINIDAD CESENA; and
LUCITANIA JULIANA, Plaintiffs, v. STEPHEN HUDSON; CLARENCE LABAK: BRADLEY
MARTIN; MICHAEL KUPIEC; NINA SIGNORELLO, JEFF SAVAGE; CARY RODRIGUEZ:
JAMES CARRAWAY; DELLANIRA MONROY, UNITED STATES OF AMERICA and DOES 2-
20, Defendants. UNITED STATES DISTRICT COURT, THE SOUTHERN DISTRICT OF
CALIFORNIA. (Defense)

Sandra Mata, as Heirs of the Estate of Rudy Ricardo Mata v. Pioneer
Pawn, Robert Furr, and Pamela Furr. In the District Court of Tarrant County,
Texas, 17" Judicial District. (Defense)

Deposition, Thompson Coe Cousins and Irons; November 28, 2017

United States of America vs. Michael Kostenko, DO; Southern District of West
Virginia. (Prosecution)

United States of America vs. Kevin Campbell; United States Attorney’s Office,
Western District of Washington. (Prosecution)

United States v. Charles Burton Ritchie, et al., 2:1 5-CR-285-KJD-PAL; United
States Attorney’s Office, District of Nevada. (Prosecution)

United States of America vs. Darius Jermaine Blakemore, Case No. 1:16-cr-23;
United States Attorney’s Office, District of Eastern Tennessee. (Prosecution) Trial
testimony, AUSA Michael Porter and Scott Winne; Chattanooga, TN;

June 27, 2017

United States v. Robert G. Rand, et al., 3:16-CR-00029-MMD-

WGC; United States Attorney’s Office, District of Nevada. (Prosecution)
Testimony, Sentencing Hearing, AUSA James Keller; Reno, NV;
November 20,2017

United States of America vs. Yeffry Reynoso. United States Attorney’s
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page9of27 PagelD 266

Office, District of Massachusetts. (Prosecution)

United States of America vs. Cassie Verastegui. United States Attorney’s Office,
Eastern District of Washington. (Prosecution)

United States of America vs. Dr. Bernard Shelton. United States Attorney’s
Office, District of Michigan. (Prosecution)

United States of America vs. Dr. Shakeel Kahn. United States Attorney’s Office,
District of Wyoming. (Prosecution)

Sok Kong, Trustee for the Next-of-Kin of Map Kong, Decedent vs. City of
Burnsville, Minnesota and Maksim Yakovlev, in his individual and official
capacity, John Mott, in his individual and official capacity, and Taylor Jacobs, in
his individual and official capacity. Court File No: 16-CV-03634

Vicky Waggoner vs. General Motors. Civil Action No. 7:16-cv-00021-O.

Cheri Hanson, as trustee of next of kin of Andrew Derek Layton v. Daniel Best,
Audrey Burgess, Craig Frericks, Kyley Groby, Matthew Huettl and Kenneth Baker,
individually and acting in their individual capacities as City of Mankato
Department of Public Safety Police Officers; The City of Mankato; Gold Cross
Ambulance, Michael Jason Burt, and Thomas John Drews. File: 39416 (872).
(Defense)

David Antis and Donna Antis v. Atmos Energy Corporation; Cause No. 38587 in
the 82" Judicial District Court of Falls County, Texas. (Defense)

Lisamarie Antonicelli, Plaintiff v. Trinity Industries, Inc.; Trinity Highway
Products, LLC, Defendants. (Defense)

Bonny Edward Taylor, as the Personal Representative and Administrator of the
Estate of Almus Reed Taylor, Plaintiff v. Henry P. Hughes, et al., Defendants.
Civil Action No. 2:14-cv-1163-WKW-WC; In the United States District Court for
the Middle District of Alabama, Northern Division. (Defense)

United States of America vs. Rodrigus L. Pearson; Case No. 2:16-cr-00239-MHH-
HGD,; United States Attorney’s Office, Northern District of Alabama.
(Prosecution)
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 10o0f27 PagelD 267

Cleo Patricia Shelby v. Joe Conway and Patrick White; In the District Court of
Bowie County, Texas; Cause No. 15C0583-202. (Defense)

United States of America vs. Zachery Scott Kerns, United States Attorney’s Office,
Eastern District of Oklahoma. (Prosecution)

United States of America vs. Rosendo Flores Angulo and Curtis Hutchinson,
United States Attorney’s Office, District of New Mexico. (Prosecution)

United States of America vs. Trey Rath, case number 3:16-cr-40, United States
Attorney’s Office, Eastern District of Tennessee. (Prosecution)

United States of America vs. David Bollinger, 4:16 CR 0030 CEJ (EDMO), United
States Attorney’s Office, Eastern District of Missouri. (Prosecution)

Testimony, Sentencing Hearing, AUSA Sirena Wissler; March 21, 2017;

St. Louis, Missouri.

GLADIS CALLWOOD, as Administratrix of the Estate of KHARI NEVILLE
ILLIDGE, Plaintiff, v. PHENIX CITY, ALABAMA a municipal corporation; JAY
JONES, individually, CHARLES W. JENKINS, JR., individually; STEVEN M.
MILLS, individually; RAY SMITH, individually; JOEY WILLIAMS, individually;
DAVID BUTLER, individually; SHAWN SHEELY, individually; and RAYMOND J.
SMITH, individually, Defendants. CIVIL ACTION No. 2:15-CV-182-WHA.
(Defense)

Leslie Urso, et al vs. Robertson County Veterinary Services, P.C., et al. (Defense)
Testimony against expert witness, Daubert Hearing; July 17, 2017

Richard A. Dotterer v. Thomas Pinto, Rebecca Saborsky, Douglas F.
Kish, Kim Moyer, Bourough of Catasauqua, Borough of North Catasauqua
(Defense)

American College of Medical Toxicology Forensic Opioid Interpretation Guideline
Panel, 2012-2013

Toxicology expert designation for TASER International pertaining to the Mr.

Jordan Begley Inquest, Her Majesty’s Senior Coroner, Manchester, United
Kingdom.

10
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page11of27 PagelD 268

United State of America vs. Robert C. Osborne, MD, United States Attorney’s
Office, District of New Mexico. (Prosecution)

Sara Hollandsworth v. James F. Lilly, MD, Naina Wasan, PA, Amy Davis RN,
Linda Gosselin, RN, Hospital Corporation of America d/b/a Medical Center of
Lewisville, HCA Holdings, Inc., d/b/a Medical Center of Lewisville, and
Healthrust, Inc.—The Hospital Company d/b/a Medical Center of Lewisville.
Cause No. DC-14-02803; 192™ District Court, Dallas County, Texas. (Defense)
Deposition
Firm: Schell Cooley LLP

No. 9:14-CV-150-KFG; John DiSalvatore, et al. v. Foretravel, Inc. d/b/a
Foretravel Motorcoach; In the United States District Court for the Eastern District
of Texas, Lufkin Division. (Defense)

C.S. Slade, Sr., Individually, Dorothy Slade, Individually, Kim Spearman, as next
friend of M.S., a Minor, Coren Slade-Bell, as next friend of C.K., J., a Minor,
Coren Slade-Bell, Individually, Tanisha Slde, Individually and Heirs of Marcus
Dewayne Slade vs. City of Marshall, Texas, Former Police Chief Stanley Spence;
John Johnston; Cortney Wells, and Stacey Roach. (Defense)

Deposition

Firm: Boon, Shaver, Echols, Coleman & Goolsby

Betty Madewell, vs. Gregg County. Civil Action No. 2:13CV581-RSP; In the
United States District Court for the Eastern District of Texas, Marshall Division.

Shirley L. Miller, Individually and as Administrator of the Estate of Eugene Allen,
Plaintiff v. Taser International, Inc., and State of Delaware, Defendants (Defense)

State of Texas vs. Dr. Ana Gonzalez-Angulo (Prosecution)
Trial: Harris County Criminal Justice Center

Kathleen Minneman vs. John’s Place in the 80" District Court, Harris County,
Texas. (Defense)

Deposition

Firm: Sheiness, Glover, and Grossman

Case 5:13-cv-00735-R. Charlotte Tsosie vs. United States of America; In the
United States District Court for the Western District of Oklahoma (Defense)

1!
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page12o0f27 PagelD 269

No. 2014-03-0215; Paul Lewis Belyeu vs. James E. Campbell and Billy Jo Davis:
In the District Court of Cherokee County, Texas, 2" Judicial District. (Defense)

No. 2013C-0794; Robert Magee, et al v. Farmer’s Texas Country Mutual
Insurance Company; In the 3" District Court of Henderson County, Texas.
(Defense)

Trial testimony

Firm: Farmer’s Texas Country Mutual Insurance Company

Cause No. 2013-33309; Ingrid Bender and Tim Bender, Individually and as Next
Friend of Andrew Bender vs. Houston Northwest Medical Center, Houston
Northwest Medical Center, Inc., Houston Northwest Medical Operating Partners,
Ltd., Houston Northwest Operating Partners, LLC, Cesario A. Castillo, M_D.,
Woodrow V. Dolino, M.D., Renee Madden, N.P. and Summerwood Family Clinic;
In the 125" Judicial District Court of Harris County, Texas. (Plaintiff)

Deposition

Firm: Davis and Davis

Darla Plunkett Riley vs. Isaac Grate, Jr., MD In the 269" District Court of Harris
County, Texas, 269" Judicial District. (Plaintiff)

Deposition

Firm: Davis and Davis

Tammie Chapman v. DCR Beverages, LLC, Doing Business As Smashburger, DC
Rightside, LLC, DCR Concessions, LLC and DCR Hospitality, LLC In the 101°
Judicial District of Dallas County, Texas. (Defense)

Cause No. 2012-502124; Gary Williams, Individually and on Behalf of the Estate
of Justin Kurt Williams, Deceased v. Vicki Buxkemper, CF NP; In the 237" District
Court of Lubbock County, Texas. (Defense)

Guillermo Hurtado, As Next Friend to Jesus Hurtado-Garcia, An Incapacitated
Adult vs. CVS Pharmacy Inc., et al. (Plaintiff)

Darron Q. Watson and Kenyatta Sapp, Individually as the natural Parents of
Darron Z. Watson, deceased, and Kenyatta Sapp as the Administratrix of the
Estate of Darron Watson, deceased, v. Northlake Pediatric Associates, P.C. and
Raymond Rosenberg, M.D. (Plaintiff)

Deposition

Firm: Cochran, Cherry, Givens, Smith, Sistrunk and Sams

12
Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page13o0f27 PagelD 270

Debora Cherry v. Efficient Attic Systems, L.P; Cause No. 11-09147; In the 101
Judicial District Court of Dallas County, Texas. (Defense)

Cause No. 2012-33100; Samuel C. Fischer v. Coaches Sports Bar and Grill Katy,
Inc. and Coaches Sports Bar and Grill Humble; 215" District Court; Harris
County, Texas. (Defense)

Deposition

Firm: Hermes Sargent Bates; Indemnity Insurance

Bianca Elliott Colgin, Individually and as Next Friend of Arden Louise Colgin, a
Minor vs. Remington Arms Company, LLC, Sporting Goods Properties, Inc.,
Robert M. Farrell, Robert M. Farrell, LLC, Robert M. Farrell Development, LTD.,
Robert M. Farrell Family Partnership #1, LTD., Robert M. Farrell Family
Partnership #2, LTD., and North Rio Vista, LTD. (Plaintiff)

Cause No. CC-12-04068-A. Emilia Hernandez vs. Tam and Tam International
d/b/a Tam’s Chinese Restaurant; In the County Court at Law No. 1 of Dallas
County, Texas. Your File No. 1132001 (Defense)

Jeffrey Herron, Amy Herron, Individually and as Next Friend of Jeffrey Herron
(His Guardian), William Herron, a Minor and Abigail Herron, a Minor v. BRC
Aledo Properties, LLC d/b/a Railhead Smokehouse, Aledo Bearcat Properties,
LLC, Burton Parnell, Randy Myers, and Michelle Terry; and Todd Jarvis, Third
Party Defendant (Defense)

Janie Edwards, individually and as heir to and representative of the estate of
Vernell Edwards, deceased v. CVS Pharmacy, Individually and d/b/a CVS
Pharmacy, Store #7664, CVS Rx Services, Inc. CaremarkPCS Health, LLC d/b/a
CVSCaremark and General Peay, Pharmacist (Plaintiff)

Alisa McClure, Individually and as Representative of the Estate of Brian McClure;
Betty Jean Grubbs; and Sherry Lynn Barr McClure as Next Friend of Hunter Lee
McClure and Morgan Leann McClure, minors, vs. Watson Pharmaceuticals, Inc.;
Watson Laboratories, Inc, a Nevada Corporation; Watson Laboratories, Inc., a
Delaware Corporation; Watson Pharma, Inc.; Alza Corporation; Johnson &
Johnson; Novaris Pharmaceutical Corporation; Novartis AG; Sandoz, Inc.;
Sandoz Pharmaceuticals Corporation; Mylan, Inc.; Mylan Pharmaceuticals, Inc.;
Mylan Technologies, Inc.; Columbia Medical Center of McKinney Subsidiary d/b/a
Medical Center of McKinney, Columbia North Texas Subsidiary, GP, L.L.C.; Scott
Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page14of27 PagelD 271

DeVilleneuve, MD; E. Ragnar Peterson, MD; Sant, P.L.L.C., d/b/a Surgical
Associates of North Texas, and Jolene L. Hammons (Defense)

Cause No. CC-11-02914-D in Dallas Co. Court at Law No. 4; Lynanne
Rannebarger v. Gilardo Gonzalez, Southwestern Motor T) ransport, Inc. and
Derrick Percell Britt v. Virginia Adkins, Individually, on behalf of the Estate of
Ladarius Adkins, and on behalf of all wrongful death beneficiaries of the Estate of
Ladarius Adkins (Defense)

Deposition

Firm: Strasburger & Price; Mark Scudder

Cause No. 2011-CO-07975; in the 57" Judicial District Court, Bexar County;
Maria Garza, Individually and on behalf of the Estate of Leoncio Antonio Garza v.
Sea Island-I10, Ltd. (Defense)

Cause No. 09-15340 David Dawson v. Fluor Intercontinental, Inc. and Watkinson,
LLC Managing Contractors a/k/a Watkinson LLC; in the District Court Dallas,
County, Texas 134" Judicial District (Plaintiff)

United States of America v. Dewey Mackay; United States District Court for the
District of Utah (Prosecution); Trial testimony

United States of America v. Jaret Bush (Prosecution)

Cause No. 2010-80-C; Kathy Mangum Jones, For and on behalf of the wrongful
death beneficiaries of Joseph W. Jones, deceased vs. Brandon HMA., Inc. D/B/A
Rankin Medical Center, Brandon HMA, Inc. D/B/A Rankin Medical n/k/a Brandon
HMA, LLC, Dr. James Jefferson, Dr. Kurt Johnson, Dr. Michael Albert, and John
Does 1-10 (Plaintiff)

Cause No. 17004; Dana Running as next friend of Jeffrey Peck and Jonathan Peck,
Minors v. Joshua Shane Murphy and Nash Builders, Limited in the 424" Judicial
District Court of Llano County, Texas (Plaintiff)

Deposition and Trial testimony

Firm: The Law Offices of Price Ainsworth; Price Ainsworth

Cause No. 366-00795-2010; John Michael Mock, et al. v. Presbyterian Hospital of
Plano, et al.; in the 366" District Court, Collin County, Texas (Defense)

Trial testimony

Firm: McCue Pauley

14
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 15 o0f27 PagelD 272

Tom McEnnis and Patti Plymate-McEnnis vs. State Farm County Mutual
Insurance Company of Texas; In the District Court Williamson County, Texas, 26"
Judicial District (Defense)

No. 2009-48-4. Stephen Mark Hurley vs. Freeman Center; In the District Court
McLennan County, Texas 170" Judicial District (Defense)

Cause No. 09-15795; Julie Schwartz v. Michael H. Brophy, MD (Defense)

JWA No. 589-A-2010,; Ricky Guzman, Claimant v. Forged Components, Inc.,
Respondent (Defense)

Cause No: 2247; In Re: Estate of Frank O'Neil, Deceased; In the Constitutional
County Court of Kimble County, Texas (Defense)

Deposition

Firm: Gordon Reese; Bob Bragalone

Jamarcus Edwards vs. Progressive casualty Insurance Company, et al. Parish of
DeSoto, 42" JDC No. 66,954. (Plaintiff)

Deposition

Firm: Silbert and Garon (New Orleans, LA); Scott Silbert

Boyce Gainey, as Guardian and Representative of the Estate of Justin Gainey, Non
Compos Mentos, vs. Lift-All Company, Inc., Rigging Supply Company and
Industrial Mill and Maintenance Supply, Inc. (Plaintiff)

Deposition: Montes Law Group; Rachel Montes

Trial: The Tracy Firm; Todd Tracy

Bonnylen Catlett v. Duncanville Independent School District; Civil Action No.
3:09-CV-01245-K pending in the U.S. District Court for the Northern District of
Texas, Dallas Division (Defense)

John Kirtley, Il, Individually and as Independent Administrator of the Estate of
John Kirtley, Jr. Deceased vs. Gulf States LTAC of Dallas, etc. Cause No. 09-
08471-F, Client/Matter No.: 0100-00042 (Defense)

Manual Marquez, on behalf of the Estate of Terry Bailey, Manual Marquez father,
Mary Lous Williams mother and Damian Bailey and Macy Bailey and Tia Bailey

15
Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 16of27 PagelD 273

individually and Lana Martinez individually and as next friend of Macy Bailey, a
minor vs. S.C. Johnson and Son, Inc., and John Forte (Defense)

State of Texas vs. Robert Willard Lenox (Defense)
Trial: Public Defender Sherman, Texas

No. 23,265- Becky Vanden Bosch, Individually and as Next Friend of Justin
Maurice Evans, a Minor Child vs. Wilbarger General Hospital, et al.-in the 46"
Judicial District of Wilbarger County, Texas (Defense)

Trial: Schell Cooley; Tim Ryan

Kenneth Washington and Betty Washington, Individually and on Behalf of the
Estate of Everett Washington vs. Methodist Health System, Dung Ngoc Huynh, and
Demetria Carwile (Plaintiff)

Brenda F. Bowers vs. Gayle D. Bounds, D.O., Sheridan Express Pharmacy of
Lawton, Case 5:08-cv-00476-m (Defense)

United States of America vs. Patricia Green; United States District Court for the

District of New Mexico (Prosecution)
Trial

United States of America vs. Tiofila Santanilla United States District Court for the
Western District of Texas (Prosecution)
Trial

Adcock vs. Baylor Medical Center at Trophy Club, et al. Cause No. 141-224238-
07.(Defense)

Patricia Walters, Individually and as Next Friend of Austin Walters vs. Stephen
Biondo, CVS Pharmacy Store #3200 and CVS Pharmacy Inc. Cause No. 296-
01896-07 (Defense)

Brian Hurd et al. vs. Michael Preston Speight; Harold Speight; Hand Dallas
Restaurant Inc. d/b/a Have a Nice Day Café and BNY Dallas, INC. d/b/a Tiki
Bob’s Cantina (Defense)

Leehah Fischer Cain vs. CVS Pharmacy et al.; In the District Court of Harris
count, Texas, 80" Judicial District. (Defense)

16
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 17 of 27 PagelD 274

Cause No. 06-07111-A; Joseph Zheng vs. Wal-Mart Stores, Inc. and April Johnson
(Defense)
Deposition; Cowles and Thompson; Bevan Rhine

Mary Garcia, Individually and as Personal Representative of the Estate of Melany
Avila, Deceased v. Golden Triangle Living Center, Inc., et al.; 58" Judicial District
Court; Jefferson County, Texas; Cause No. A-175, 506 (Defense)

Craig and Susan Waltjer v. Holiday World of Houston, L.P. and Keystone RV
Company; In the 189" District Court of Harris County, Texas; Cause No. 2004-
47571 (Defense)

Cabrera v. Johnson et al.; In the 162" Judicial District Court; Dallas County,
Texas; Cause No. DC 0600223 (Defense)
Deposition and Trial; McCue Pauley; David McCue and Bruce Pauley

Mario Perea, Individually, and as Representative of the Estate of Jacob Perea,
Deceased, et al. vs. Michael Rice, M.D., et al.; Cause No. 2005-533,287 (Defense)
Deposition and Trial; Schell Cooley; Tim Ryan

Norberto Ortiz, et al. vs. Columbia Medical Center of Las Colinas, Inc., et al.
Cause No.: 05-10908-M; 298" Judicial District (Defense)
Deposition; McCue Pauley; David McCue and Bruce Pauley

Michael Martin et al. vs. KV Trucking, Inc., et al. Civil Action No. 4:04cv369.
(Defense)

I have served as a consultant on numerous other cases.

Research Experience

SMU Undergraduate Research: “The Phenylation of

Poly(methylphenylphosphazene)’Dr. Patty Wisian-Nielson, 1994

SMU Undergraduate Research: “The Preparation of S-Hexahydropyrene and 4-
Bromopyrene”, Dr. Edward Biehl and Dr. Daniel Swartling, 1993

Pohl Cancer Research Laboratory, Georgia College, Milledgeville, GA: “Cellular
Spin Resonance”, Dr. Douglas G. Pohl, 1987-1991

17
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 18o0f27 PagelD 275

Presentations

Speaker, “Stories from the ‘Front Line’ of Medicine and Medical Toxicology”;
Highland Park High School Science Festival, Dallas, TX, February 1, 2020

Organizer and speaker, ACMT Seminar in Forensic Toxicology; Criminal
Poisoning and Drug-Facilitated Sexual Assault: Forensic, Legal and Medical
Aspects, Washington DC, December 9-10, 2019

Speaker, Opioid Multidistrict Litigation Conference, Dallas, TX, June 6, 2019

Speaker, “The Emergency Department, Poisons, Drugs, and Murder Mysteries”;
Highland Park High School Science Festival, Dallas, TX, January 31, 2019

Organizer and speaker, ACMT Seminar in Forensic Toxicology; Opioids,
Toxicology, and the Law: Medical-Legal Aspects of the Opioid Epidemic, Dallas,
TX, December 13-14, 2018

Speaker, “Perspective on Drug Users’ Death and Dealer Culpability”; ACMT
Seminar in Forensic Toxicology; Opioids, Toxicology, and the Law: Medical-
Legal Aspects of the Opioid Epidemic, Dallas, TX, December 14, 2018

Billington ME, Hail S. Crushing Counterfeits: Deaths Due to Illicit and
Inadvertent Use of Potent Opioid Analogues. North American Congress of Clinical
Toxicology, Chicago, IL. November 26-29, 2018.

Meadors KB, Hail S, Kleinschmidt K, Cao J. Chasing the Dragon with Fentanyl
Patch Gel. North American Congress of Clinical Toxicology, Chicago, IL.
November 26, 29, 2018,

Speaker, “The Opioid Epidemic: Stories from the “Other” Front Line.” EMC of
TEAMHealth 10" Annual Women in Emergency Medicine Conference; September
21, 2018.

Testimony, State of Texas, House of Representatives, Select Committee on
Opioids and Substance Abuse; May 15, 2018.

18
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 19 of 27 PagelD 276

Sciano NM, Green WL, Hail S. Left Neck Mass: Virchow Node. SAEM Photo
Competition, Indianapolis, IN. 16 May 2018.

Speaker, “Drug Overdose Causation: How Did They Die, How Do You Prove It,
and Why Your Civil Case is A Crime Scene”; State Bar of Texas, Advanced
Medical Torts Course; San Antonio, Texas; March 9, 2018.

Keynote Speaker, “The Opioid Epidemic: Stories from the Front Line”; The
Opioid Epidemic: A Wicked Problem of the Worst Kind Conference by Avera
Healthcare, United States Attorney’s Office, District of South Dakota; Sioux Falls,
South Dakota; October 18, 2017.

Speaker, Police Use of Force in Today’s World, Miami-Dade Police Department;
Miami, Florida; June 26, 2017.

Speaker, 2017 New Orleans Field Division (NOFD) Management Training;
Kessler Air Force Base; Biloxi, Mississippi; June 20, 2017

Adjunct Instructor, Advanced Diversion Investigator Training, Drug Enforcement
Administration Academy, Quantico, Virginia; June 14, 2017,

Speaker, 2017 Annual Conference of the Colorado Law Enforcement Coordinating
Committee. “Opioid Epidemic: Medical Issues in Prosecutions.” Keystone,
Colorado; April 18, 2017.

Speaker, North Carolina Opioid Reduction Alliance, Strategic Initiative, Heroin
Overdose Conference; Charlotte, North Carolina; April 13, 2017.

Speaker, Alternative Careers in Medicine, Washington University via Skype, St.
Louis, Missouri; February 7, 2017

Workshop Chair, Society of Forensic Toxicologists National Meeting; “The
Medical Toxicology Detectives: From the Case Files of Parkland Hospital”,
Dallas, Texas, October 17, 2016.

Southwest Association of Forensic Scientists, “The Zombie Apocalypse: Excited
Delirium Syndrome, Designer Drugs, and TASERS”; Galveston, Texas, September
29, 2016.
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 20 of 27 PagelD 277

Drug Enforcement Administration, New Orleans Field Division Management
Conference; “Demystifying Toxicology”; Biloxi, Mississippi, September 21, 2016.

Drug Enforcement Administration and Hazelden Betty Ford Foundation. “Saving
Lives—Innovative Solutions to the Opioid Crisis”; Minneapolis, Minnesota,
September 8, 2016.

Drug Enforcement Administration, Office of Diversion Control, Federal
Pharmaceutical Drug Investigations and Prosecutions Training, “Demystifying
Toxicology: What the Dead Can and Cannot Tell us”; Dallas, Texas, August 24,
2016.

Drug Enforcement Administration, Ft. Worth Tactical Diversion Squad,
“Demystifying Toxicology: What the Dead Can and Cannot Tell Us”, Ft. Worth,
Texas, June 15, 2016.

Department of Homeland Security, Law Enforcement Coordinating Committee,
“Demystifying Toxicology: What the Dead Can and Cannot Tell Us”; Cheyenne,
Wyoming, June 2, 2016.

Department of Homeland Security, Law Enforcement Coordinating Committee,
“The Zombie Apocalypse: Excited Delirium Syndrome, TASERs, and Designer
Drugs”; Cheyenne, Wyoming, June 2, 2016.

Dallas Drug Enforcement Administration, United States Department of Justice,
“Demystifying Toxicology”; Dallas, Texas, May 9, 2016.

American Medical Association, Panelist, Physician Entrepreneurship: Transform
the Future of Health Care; Austin, Texas, April 28, 2016.

University of Texas Southwestern Joint Conference on Agitation, Department of
Emergency Medicine and Department of Psychiatry, “Excited Delirium
Syndrome”; Dallas, Texas, January 28, 2016.

Organized Crime Drug Enforcement Task Forces, United States Department of
Justice,“Demystifying Toxicology and ‘But For’ Causation; Atlanta, Georgia,
November 19, 2015.

Southwest Association of Forensic Scientists, “Pick Your Poison”; Oklahoma
City, Oklahoma, October 22, 2015.

20
“Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 21 0f27 PagelD 278

Southwest Association of Forensic Scientists, “State of Texas vs. Ana Gonzalez-
Angulo”; Oklahoma City, Oklahoma, October 22, 2015.

Southwest Association of Forensic Scientists, “Forensic Files of Dr. Hail”,
Oklahoma City, Oklahoma, October 22, 2015.

Parkland Health and Hospital System Police Department, “Poisons and Police”,
Summer 2015

“TASER Tox”, TASER International Scientific Advisory Board; Scottsdale,
Arizona, April 10, 2015.

“So You Think You Are An Expert”, Consultation in the Civil and Criminal
Arenas, American College of Medical Toxicology, Baltimore, Maryland,
November 12, 2013.

Mock Deposition, Consultation in the Civil and Criminal Arenas, American
College of Medical Toxicology, Baltimore, Maryland, November 12, 2013

“Criminal Potpourri”, Consultation in the Civil and Criminal Arenas, American
College of Medical Toxicology, Baltimore, Maryland, November 13, 2013

University of Texas Southwestern Medical Center, Toxicology Grand Rounds,
“Continuous Intravenous Infusion of Physostigmine in Anticholinergic Delirium”,

North Texas Poison Center, Dallas, Texas, August 7, 2012

“Toxicology”, University of Texas Southwestern School of Medicine, Sophomore
Pharmacology, April 13, 2012

“Witches: Heretics or Early Drug Users”, Tarrant County Medical Examiner’s
Office, Ft. Worth, Texas, October 2011

“Continuous Intravenous Infusion of Physostigmine in Anticholinergic Delirium”,
Utah Poison Control Center, Salt Lake City, Utah, October 2011

“Forensic Files of Dr. Stacey Hail”, Georgia Poison Control Center, Atlanta,
Georgia, October 2011

21
‘Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 22 of 27 PagelD 279

“Syndrome of Antidiuretic Hormone Complicating Pediatric Ingestion of
Fluoxetine”, North American Congress of Clinical Toxicology, Washington D.C.,
September 2011

Keynote Speaker at the Southwest Association of Toxicologists, “Legal Highs—
and Lows”, Austin, Texas, April 2011

Testimony; Texas House of Representatives, Committee on Criminal
Jurisprudence, House Bill 1548 to add Methylenedioxypyrovalerone and
Mephedrone to Penalty Group 2 of the Texas Controlled Substances Act, Austin,
Texas, March 15, 2011

Southwest Association of Forensic Scientists, “The Case Files of Dr. Stacey Hail’,
Grapevine, Texas, September 2010

Society for Academic Emergency Medicine, Clinical Pathologic Case Conference
competition, Phoenix, Arizona, June 2010

University of Texas Southwestern Medical Center, Emergency Medicine Resident
Conference, ““Takotsubo Cardiomyopathy”, 2009

University of Texas Southwestern Medical Center, Toxicology Grand Rounds,
“Xocolatl: A Treasure from Ancient Civilizations”, 2007-2010

University of Texas Southwestern Medical Center, Toxicology Grand Rounds,
“Witches: Heretics or Early Drug Users”, 2005-2010

University of Texas Southwestern Medical Center, Emergency Medicine Resident
Conference, Toxicology In-Service Review, 2005-2017

Toxicology Grand Rounds, “Mycotoxins and the Black Mold Controversy,” 2003
Instructor, Terrorism Response and Emergency Care Course, Texas Department of

Health and Parkland Hospital, 2003

Children’s Medical Center Noon Conference, “Management of Acetaminophen
and Salicylate Toxicity in Pediatric Patients”, May 2003

Certified Specialist of Poison Information Review Course, “Natural Toxins”, April
2003, 2004

22
Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 23 0f 27 PagelD 280

Instructor, Advanced Disaster Life Support course, Secret Service Headquarters,
“Chemical Agents IT’, January 2003

American Association of University Women and Brookhaven College, “Expanding
Your Horizons in Math and Science”, Keynote Speaker, October 2001

Toxicology, “Paraquat Poisoning”, October 2001

Emergency Medicine Resident’s Conference, “Keeping Pace with Cardiac Pacing
in the Emergency Department’, June 2002

Emergency Medicine Resident’s Conference, “A Right Common Iliac Artery

Mycotic Aneurysm”, May 2001

Emergency Medicine Resident’s Conference, “Petechiae and Purpura”, September
2000

Emergency Medicine Resident’s Conference, “Heat Stroke”, June 2000

Emergency Medicine Resident’s Conference, “A Pediatric Case of Abdominal
Pain and Altered Mental Status”, January 2000

207" Annual American Chemical Society meeting, San Diego, CA, March 13-17,
1994

42"4 International Science and Engineering Fair, Orlando, FL, “The Cellular Spin
Resonance of Human Lung Fibroblasts: Cancerous vs. Benign”, May 1991

Publications

Kroll MW, Hail SL, Kroll RM, Wetli CV, Criscione JC. Electrical weapons and
excited delirium: shocks, stress, and serum serotonin. Forensic Sci Med Pathol;
2018 Aug 11. doi: 10.1007/s12024-018-0005-8. [Epub ahead of print]

National Association of Medical Examiners Position Paper: Recommendations for
the Investigation, Diagnosis, and Certification of Deaths Related to Opioid Drugs.
Academic Forensic Pathology; 2013; 3(1): 77-83.
Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 24 o0f27 PagelD 281

Hail S, Obafemi A, Kleinschmidt K. Successful management of olanzapine-
induced anticholinergtic agitation and delirium with a continuous intravenous
infusion of physostigmine in a pediatric patient. Clinical T. oxicology; March 2013;
51(3): 162-166.

“Vesicating Agents Including Mustard and Lewisite”, Medical Response to
Terrorism, Lippincott, Williams, and Wilkins, 1° ed. 2004

Basic Disaster Life Support (BDLS) Provider Manual, “Chemical Events” chapter,
National Disaster Life Support Education Consortium (NDLSEC), 2003

* It Doesn't Get Any Better Than This’: It Better Not Get Any Worse”: Southern
Methodist University’s Criteria: A Journal of Rhetoric; 1992-1993.

Media Appearances (link may be archived differently after initial broadcast)

“Vengeance: Killer Coworkers--Poisonous Affair.” An HLN Original Series;
original air date January 19, 2020.
https://cnncreativemarketing.com/project/vengeance/#open-overlay

Avera, US Attorney Talk Opioid Abuse in South Dakota, Press Conference and
TV Interview; Keloland in Sioux Falls, SD.
http://www.keloland.com/news/article/news/avera-u-s-attorney-talk-opioid-abuse-
in-south-dakota

“Doctor Discusses the Dangers of Caffeine”, live interview with Fox 4 News
Heather Hayes, May 16, 2017. http://www.fox4news.com/news/255248346-videol

“Toxicologists Warn Against Extreme Danger of Fentanyl”, interview with NBC 5
DFW Bianca Castro, October 27, 2016.
http://www.nbedfw.com/news/health/Toxicologists- Warn-Against-Extreme-
Danger-of-Fentanyl-398979 141 .html

“Snapped”; Season 16, Episode 12: ‘Ana Gonzalez-Angulo’; original air date
January 24, 2016, Oxygen channel.

http://www.oxygen.com/snapped/season- | 6/episode-12/videos/snapped-sneak-
peek-1612-ana-gonzalez-angulo-part-1

24
Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 25o0f27 PagelD 282

“Doctors warn of dangerous new street drug, ‘flakka’, Fox 4 News, April 8,
2015.

http://www. fox4news.com/story/28755020/doctors-warn-of-dangerous-new-
drug-flakka

“Prescription heroin in Vancouver clinic”, live interview Al Jazeera America,
February 3, 2015.
https://ajam.boxcn.net/s/mrooktrOy80xshf3jlyy5hzf7e7 13007

“Science Day at Trial of Doctor Accused of Poisoning Lover”, My Fox Houston,
September 18, 2014.

http://www.my foxhouston.com/story/265 73332/science-day-at-trial-of-doctor-
accused-of-poisoning-lover

“Toxicologists testify in trial of doctor accused of poisoning lover”,
Click2Houston, September 18, 2014.
http://www.click2houston.com/news/testimony-continues-in-trial-of-doctor-
accused-of-poisoning-lover/28 124198

“Protecting yourself from West Nile”, live interview WFAA Daybreak, June 24,
2014.

http://www.wfaa.com/news/health/bfont-color000000 VIDEOfontb-Protecting-
yourself-from-West-Nile-2643 7869 1.html

“Teen overdoses on K2, ends up in hospital”, Fox 4 News, June 8, 2014.
http://www.my foxdfw.com/story/25724360/teen-overdoses-on-k2-ends-up-in-
hospital

“Synthetic Marijuana: Outbreak of Overdoses in Texas”, live interview Al Jazeera
America, May 5, 2014.
https://ajam.app.box.com/s/e2y3dcrmarv9c3s4kcemp

“Gold buillion coins buying peace of mind”, interview with Dallas Morning News
financial columnist, Will Deener, May 4, 2014.
http://www.dallasnews.com/business/columnists/will-deener/20140504-gold-
bullion-coins-buying-peace-of-mind.ece

25
Case 1:19-cr-10042-STA Document 59-2 Filed 04/17/20 Page 26 o0f27 PagelD 283

“Dallas police investigating rash of suspected K2 overdoses, Fox 4 News, May 2,
2014.
http://www.myfoxdfw.com/story/25416692/dallas-police-investigating-rash-of-k2-
overdoses

“Outbreak of overdoses”, CBS Dallas/Fort Worth, May 2, 2014.
http://dfw.cbslocal.com/video/10120684-outbreak-of-overdoses/

“Debunking Beezin’Buzz Hype”, live interview Fox 4 News, April 30, 2014.
http://www.myfoxdfw.com/video?clipId=10111288&topVideoCatNo=237008&au
toStart=true

“FDA Questions Safety of Antibacterial Soaps”, live interview Fox 4 News,
December 16, 2013.

http://www.myfoxdfw.com/video?clipId=9640947&top VideoCatNo=23 7008&aut
oStart=true

Commercial for Dallas Gold and Silver Exchange: Investing in Bullion and Rare
Coins, 2013.
http://www.youtube.com/watch?v=Y 1DkQ9Cv_WI

“FDA Investigates Energy Shots”.
http://www.myfoxdfw.com/video?cliplId=7965995&autostart=true, November 15,
2012.

“The Toxic Truth Behind Halloween Monsters”;
http://www.wfaa.com/news/local/The-Toxic-Truth-behind-Halloween-Monsters-
175682071 .html, October 24, 2012.

“Small button batteries an be huge health danger for kids, experts warn.”
http://www.wfaa.com/news/health/Lynch-Syndrome-172716251.html, October 4,
2012.

“High on Hand Sanitizer”, live interview Fox 4 New, April 25, 2012
http://www.myfoxdfw.com/video?clipIld=7032720& autostart=true

“State of Forensic Toxicology”; Letter to the Editor; Texas Bar Journal,
September 2011.

http://www.texasbar.com/AM/Template.cfm?Section=Texas Bar_Journal&Templ
ate=/CM/ContentDisplay.cfm& ContentID=15395

26
Case 1:19-cr-10042-STA Document 59-2. Filed 04/17/20 Page 27 of 27 PagelD 284

“Legal ‘Bath Salts’ Drug Alarms Doctors; Fox 4 News, January 14, 2011
http://www.myfoxdfw.com/dpp/news/01141 1-legal-%E2%80%98bath-
salts%E2%80%99-drug-alarms-doctors

National Geographic and BBC documentary: Drugged: High on Cocaine;
January 16, 2011

National Geographic and BBC documentary: Drugged: High on Ecstasy;
January 17, 2011

“Toxic Metals in Children’s Products”, February 24, 2011
http://dfw.cbslocal.com/201 1/02/24/cbs-1 1-tests-for-toxic-metals-in-childrens-

products/

“US Supreme Court Blocks Execution of Texan Using New Drug Mix”,
http://www.myfoxdfw.com/dpp/news/texas-inmate-set-to-die-with-new-lethal-

drug-tuesday, April 5, 2011

“Feds move to Ban ‘Four Loko’ Alcholic Energy Drink; live interview Fox 4
News, November 16, 2010

http://www.myfoxdfw.com/dpp/news/national/111610-feds-move-to-ban-

%27four-loko%27-alcoholic-energy-drink

“FDA issues warning makers of alcoholic energy drinks. Dallas Morning News;
November 18, 2010

27
